UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-4296


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT THOMAS JONES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (5:08-cr-00290-FL-1)


Submitted:   March 15, 2010                 Decided:   April 13, 2010


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


John Keating Wiles, CHESHIRE, PARKER, SCHNEIDER, BRYAN & VITALE,
Raleigh, North Carolina, for Appellant.   George E. B. Holding,
United States Attorney, Anne M. Hayes, Jennifer P. May-Parker,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Thomas Jones, Jr., appeals his conviction and

ninety-seven month sentence after pleading guilty to one count

of   receipt   of    child     pornography,           in   violation     of    18   U.S.C.

§ 2252(a)(2) (2006).           On appeal, Jones challenges the validity

of   his   guilty   plea      and   seeks       to    appeal     his   sentence.        The

Government asserts that Jones’ guilty plea is valid and that

Jones’ appeal of his sentence is barred by a valid waiver of

appellate rights.       Finding no reversible error, we affirm Jones’

conviction.    Further, we dismiss the appeal of Jones’ sentence.

            Jones     first    challenges            the   validity     of    his   guilty

plea, arguing that the district court plainly erred in failing

to   conduct   a    deeper     inquiry      into       whether    he    understood      the

appellate    waiver    provision      of    the       plea   agreement.         Prior    to

accepting a defendant’s guilty plea, Federal Rule of Criminal

Procedure 11(b)(1) requires the district court to address the

defendant in open court and ensure he understands, among other

things, the charge against him and the consequences of his plea,

including the consequences of any appellate waiver provision in

the plea agreement.          Because Jones did not move to withdraw his

guilty plea or raise any objections to the Rule 11 colloquy in

the district court, we review for plain error.                         United States v.



                                            2
Martinez, 277 F.3d 517, 524-27 (4th Cir. 2002); United States v.

General, 278 F.3d 389, 393 (4th Cir. 2002).

            To    demonstrate       plain       error,      Jones   must     show     that:

(1) there was an error; (2) the error was plain; and (3) the

error    affected      his   “substantial        rights.”           United      States   v.

Olano, 507 U.S. 725, 732 (1993).                 To satisfy the third prong in

the context of a guilty plea, Jones must demonstrate that, but

for the district court’s error, he would not have entered into

the plea agreement.           Martinez, 277 F.3d at 532.                However, even

if Jones is able to demonstrate plain error, we are not required

to correct such an error unless “a miscarriage of justice would

otherwise result,” meaning that “the error seriously affect[s]

the     fairness,      integrity,    or     public       reputation        of    judicial

proceedings.”       Olano, 507 U.S. at 736 (alteration in original)

(internal quotation marks omitted).

            In conducting the plea colloquy, the district court

questioned Jones’ understanding of the plea agreement.                                Jones

confirmed that he read the plea agreement and understood every

word of it.         The district court then explicitly asked Jones

whether    or    not    he   understood         that   he    was    “giving      up    very

valuable rights to appeal,” to which Jones responded: “Yes, your

Honor.”     Therefore, we find that the district court committed no

error, much less plain error, in questioning Jones about the

                                            3
waiver provision.             Because Jones fails to point to any other

deficiencies in the plea colloquy, we find that his guilty plea

was knowing and voluntary and we affirm his conviction.

              We review a defendant’s waiver of appellate rights de

novo.     United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).        “A defendant may waive his right to appeal if that

waiver is the result of a knowing and intelligent decision to

forgo the right to appeal.”                 United States v. Amaya-Portillo,

423 F.3d 427,     430    (4th   Cir.   2005)   (internal         quotation    marks

omitted).        To    determine      whether     the    waiver      is    knowing     and

intelligent,      we    look    to   “the    totality     of    the    circumstances,

including the experience and conduct of the accused, as well as

the accused’s educational background and familiarity with the

terms    of    the     plea    agreement.”         General, 278 F.3d   at    400

(internal quotation marks omitted).                 Generally, if the district

court fully questions the defendant about the waiver during the

Rule 11 colloquy, the waiver is valid and enforceable.                             United

States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).                            We will

enforce a valid waiver so long as “the issue being appealed is

within the scope of the waiver.”                Blick, 408 F.3d at 168.

              At the time Jones entered the plea agreement, he was a

forty-nine-year-old           college   graduate        and    had    been   the      head

paralegal at a law firm prior to his arrest.                          The language of

                                            4
the waiver provision was clear and Jones signed the agreement

with the advice of counsel.               The district court performed a

thorough Rule 11 colloquy and, when questioned about the plea

agreement,      Jones      confirmed    that   he   read    and    understood      the

agreement and that he understood he was waiving his appellate

rights.       At no point has Jones argued that he did not understand

the    plea    agreement     in    general,    or   the    waiver      provision    in

particular.        Therefore, we find that Jones’ waiver of appellate

rights was knowing and intelligent.

               Further, the sentencing issue on appeal falls within

the    scope    of   the    appellate    waiver     provision.         In   the   plea

agreement, Jones clearly waived his right “to appeal whatever

sentence is imposed . . . reserving only the right to appeal

from a sentence in excess of the applicable Guidelines range

that    is    established     at   sentencing.”       Jones      was   sentenced    to

ninety-seven months’ imprisonment, the low end of the applicable

Guidelines range calculated by the district court at sentencing.

Thus,     Jones’     challenge     to   his    sentence     is     barred    by    the

appellate waiver provision.

               Accordingly, we affirm Jones’ conviction and dismiss

the appeal of his sentence.               We dispense with oral argument

because the facts and legal contentions are adequately presented



                                          5
in the materials before the court and argument would not aid the

decisional process.

                                               AFFIRMED IN PART;
                                               DISMISSED IN PART




                               6